Matter of Damien W. (Samantha N.M.--Donald L.W.) (2022 NY Slip Op 07404)





Matter of Damien W. (Samantha N.M.--Donald L.W.)


2022 NY Slip Op 07404


Decided on December 23, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., PERADOTTO, LINDLEY, CURRAN, AND OGDEN, JJ.


1049 CAF 21-01225

[*1]IN THE MATTER OF DAMIEN W., DONALD L.W., IV, AND JEREMIAH M. ONEIDA COUNTY DEPARTMENT OF SOCIAL SERVICES, PETITIONER-RESPONDENT;
SAMANTHA N.M., RESPONDENT, AND DONALD L.W., III, RESPONDENT-APPELLANT. 






TRACY L. PUGLIESE, CLINTON, FOR RESPONDENT-APPELLANT. 
DEANA D. GATTARI, COUNTY ATTORNEY, ROME, FOR PETITIONER-RESPONDENT.
CHRISTINE S. KIESEL, SAUQUOIT, ATTORNEY FOR THE CHILDREN.

	Appeal from an order of the Family Court, Oneida County (Julia Brouillette, J.), entered June 7, 2021 in a proceeding pursuant to Social Services Law § 384-b. The order, inter alia, terminated the parental rights of respondent Donald L.W., III with respect to Damien W. and Donald L.W., IV. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: December 23, 2022
Ann Dillon Flynn
Clerk of the Court